DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/31/21. Claims 9 - 16 have been cancelled. Claims 17 - 24 have been added. Claims 1 – 8 and 17 – 24 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 8/31/21.  

Terminal Disclaimer
	The Terminal Disclaimer filed on 8/31/21has been approved and entered.

REASONS FOR ALLOWANCE
Claims 1 – 8 and 17 – 24  are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of YANG et al (US 2012/0152857) and of FIDOE et al (US 2003/0226808).

YANG discloses a process of providing a treatment fluid comprising a carrier fluid and an additive to remove sulfur species, such as hydrogen sulfide, from a hydrocarbon stream in subterranean reservoirs, wherein the additive is an acrylate-based additive wherein R2 (equivalent to the claimed R1) is a hydrocarbyl group having an oxygen heteroatom, so that R2 is a group comprising N, C, and O. YANG fails to teach the claimed acrylate-based additive wherein R1 (i.e. YANG’s R2) is an alkyl, alkene, alkyne, ester or ether group.

FIDOE discloses a crotonate additive, reading on R1 being an alkyl group, but failing to teach the claimed R2. FIDOE discloses that the crotonate is used as a buffer component and that, together with THP and phosphine, it treat sulfides in water, but fails to teach that the crotonate itself interacts with the sulfur species to reduce the amount of or inactivate the sulfur species in a subterranean formation.

The closest prior art of record fails to teach or render obvious the claimed process to reduce the amount of or inactivate sulfur species present in a fluid with a treatment fluid comprising an acrylate-based additive of the claimed formula wherein R1 is an alkyl, alkene, alkyne, ester or ether group and R2 is a hydrocarbon chain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765